Case 3:18-cV-02193 Document 1 Filed 12/19/18 Page 1 of 26 Page |D #1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLlNOlS

SUNNYBROOK LP; )
)
Plaintiff, ) No. 18 CV 2193
)
vs. ) JURY TRIAL DEMANDED
)
CITY OF ALTGN, ILLINGIS, )
An Illinois Municipal Corporation, )
BRANT T. WALKER, individually and in )
his official capacity as the Mayor of the )
City of Alton, Illinois; )
)
Defendants. )
_C_()_W

Plaintiff SUNNYBROOK, LP, by and through their undersigned attorneys, and as for their
Complaint against Defendants CITY OF ALTON, ILLINOIS, an Illinois l\/Iunicipal Corporation,
and BRANT T. WALKER, individually and in his official capacity as Mayor of the City of Alton,
Illinois, alleges as follows:

I. INTRODUCTION

l. By this discrimination action, Plaintiff seeks redress for ongoing discriminatory
practices by Defendant City of Alton, Illinois (referred to either as “the City” or “Alton”), Brant
T. Walker, individually and as l\/Iayor of the City of Alton, Illinois (referred to as “ Walker”), and
those Working on behalf of the City or at the direction of Walker in actively delaying and
precluding the development of the Community of Sunnybrook, an affordable multiple family
housing development, in violation of the F air Housing Act, as amended, 42 U.S.C. § 3601 , et seq.;
the Civil Rights Act of 1866, 42 U.S.C. §§ 1981, 1982; the Civil Rights Act of l87l, 42 U.S.C. §
1983; and the Equal Protection clause of the Fourteenth Amendment of the United States

Constitution.

Case No. lS-CV- Page l of26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 2 of 26 Page |D #2

2. In early to mid-20l7, Mr. Edward Hightower (“Hightower”) of EBJJ, LLC
(“EBJJ”), which is a partner of Sunnybrook LP, approached the City to solicit its support for a
proposal to develop an affordable multiple family housing development with 40-units available
for renting The City and Walker were initially supportive and provided letters of support for
several occasions

3. At all relevant times it was made clear to the City that the development would be
financed through the federal Low Income Housing Tax Credit (“LIHTC”) program, established in
Section 42 of the Internal Revenue Code, 26 U.S.C. § 42, as administered by the lllinois Housing
Development Authority (“IHDA”), and would be subject to the requirements of that program.

4. Based on the demographics of eligible residents in the area, African-American
households in Alton and the surrounding area would be more likely to qualify for housing at the
Community of Sunnybrook than other community demographics.

5. Overall, Plaintiff has engaged in a two-year long planning process to purchase the
land, design the project, obtain the necessary financing, and meet every requirement of Alton’s
City Code.

6. However, after Plaintiff met all of the specifications of the City and received
approval from the Illinois Housing Development Authority for its LIHTC application, the City
pulled its support for the Project in June 2018.

7. Additionally, community opposition against the Project broke out in June 2018,
based on discriminatory attitudes towards African-Americans and other groups based on race, with
opponents suggesting that prospective tenants would increase crime, lower property values, and

otherwise negatively affect the community.

Case No. lS-CV- Page 2 of26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 3 of 26 Page |D #3

8. Upon information and belief, employees of the City, possibly at the direction of
Mayor Walker, spread misinformation about the Sunnybrook Development throughout the public
and encouraged members of the community to make online comments and otherwise generate
opposition to the project.

9. The City and Walker responded to this race~based opposition by:

a) Publicly retracting its support for the Sunnybrook Development by falsely
claiming the developers misled Walker, with Walker claiming that he was led to believe
the project would not include rental housing;

b) Engaging in a public dispute by press release with Plaintiff and its representatives
in furtherance of the false claim that he was misled in an attempt to avoid humiliation with
his supporters;

c) Contacting the director of IHDA and possibly other staff on dozens of occasions,
as recently as Monday December lO, 20l8, with the intention of interfering with the
funding for the Sunnybrook Development;

d) Imposing heightened standards and procedures on Plaintiff’s building permit
application and treating Plaintiff unfairly with discriminatory intent;

e) Personally appearing at the Madison County Grants Committee to speak out
against the project and rental housing in general, ultimately resulting in the loss of
approximately $500,000.00 in Honie funds for the project;

f) Attempting to change the R-4 Multiple Family zoning district in which the
Sunnybrook Development would be located to specifically exclude multiple family

housing units;

Case No. lS-CV- Page 3 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 4 of 26 Page |D #4

g) Denying the initial building permit request outright rather than merely seeking
modifications to the submitted plans;

h) Ignoring and summarily dismissing the second building permit request;

i) Taking over five weeks to respond to the third building permit request without
justification (the request is still pending);

j) Taking a meritless position in response to the initial building permit request by
insisting Plaintiff file and have approved a subdivision plat prior to the issuance of a
building permit, which was subsequently found to be unnecessary by the Honorable Judge
David Dugan in the Circuit Court of Madison County, Illinois (2018-MR-844);

k) lndicating informally that Plaintiff would need to apply for a special use permit
and/or a planned development procedure prior to the issuance of a building permit, which
are also unnecessary and were never communicated to Plaintiff when the City provided
multiple written assurances to IHDA that the existing R-4 Multiple Family Zoning
designation was sufficient to permit the project; and

l) Taking any action necessary within its ability to delay, deny, and ultimately
prevent the development of the Community of Sunnybrook.
lO. Through its actions with respect to the Sunnybrook Development, as described

further herein, the City and Walker have engaged in a pattern or practice of unlawful discrimination
and denied rights to a group of persons on the basis of race and color in violation of the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Fair Housing Act, and the Fourteenth

Amendment of the United States Constitution.

Case No. l8-CV- Page 4 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 5 of 26 Page |D #5

II. JURISDICTION AND VENUE

ll. This Court hasjurisdiction over this action pursuant to 28 U.S.C. § l33l, 28 U.S.C.
§1343, and 42 U.S.C. § 3613.

l2. Venue is proper in this Court pursuant to 28 U.S.C. §§ l39l(b), (c), because the
events or omissions giving rise to the claims alleged herein occurred in the Southern District of
Illinois and because the Defendant and the property at issue is situated in this judicial district.

III. PARTIES

l3. Plaintiff Sunnybrook, LP is an Illinois limited partnership organized and operating
in Madison County, Illinois (“Sunnybrook”).

l4. Sunnybrook is the developer of the “Community of Sunnybrook” ~ the proposed
affordable housing development to be built in the City of Alton, which will consist of 10 multiple
family structures totaling 40 units, to be available for leasing, and for individual sale after an initial
lS-year period (hereinafter referred to as the “Sunnybrook Development” or the “Project.”).

15. The City is an Illinois Municipal Corporation located in the Southern District of
Illinois.

16. The elected officials for the City of Alton include a Mayor and a six-person City
Counsel.

l7. City’s current Mayor is Brant Walker, who is named as a defendant in both an
individual and official capacity.

18. City’s current Aldermen consist of Brian Campbell, Carolyn l\/lacAfee, Michael

Velloff, Tammy Smith, Charlie Brake, and Dave Boulds.

Case No. l8-CV~ Page 5 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 6 of 26 Page |D #6

IV. FACTUAL BACKGROUND
A. The City of Alton

l9. The City of Alton, located 25 miles north of St. Louis, Missouri, has a population
of approximately 27,000 people. A large portion of the City’s economy involves the
manufacturing industry along the Mississippi River. As a result, there is a growing logistics
industry throughout the City.

20. According to the 2010 census data, ofits 27,000 residents, approximately 67% are
White and 30% are African-American, Hispanic or Latino, Asian, or American Indian (hereinafter
“minorities”).

21. The median household income in Alton is approximately $37,000.00, with
approximately 25% of the City’s population living below the poverty level.

22. The City’s homeownership rate is approximately 60%, with whites comprising
nearly 82% of the owner-occupied housing units.

23. Conversely, minorities in Alton comprise only 18% of the owner-occupied housing
units, but make up 38% of the City’s renter population, with African Americans accounting for
nearly 36% of all renters.

24. In the past 15 years both the Alton Housing Authority and the Madison County
Housing Authority have demolished several hundred low income based housing units in the City
of Alton, while only replacing them with 80 or less such units.

25 . The City is currently engaged in an improper and unlawful citywide revitalization
plan aimed at encouraging single-family homeownership and precluding the development of
affordable multiple family housing units for renters, while imposing harsh and possibly

unconstitutional restrictions on the owners and tenants of existing rental property.

Case No. 18-CV- Page 6 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 7 of 26 Page |D #7

26. As part of the City’s policy and practices, the City causes, perpetuates, and
reinforces housing segregation on the basis of race, color and national origin. With full knowledge
and awareness that the minorities in Alton have a disproportionate need for affordable housing in
the City, the City government maintains, and for many years has persisted in maintaining, an
express and deliberate policy and practice of preventing such affordable housing to be constructed

27. There is a strong need for, and short supply of, housing that is affordable to low
income households in Alton and the surrounding housing markets, which was the need recognized
by IHDA in deciding to include Sunnybrook as part of its program.

B. The Sunnybrook Development

28. The Sunnybrook Development will provide affordable housing to address the
City’s expanding logistics capabilities and labor force needs, specifically by providing an
affordable fenced community to the significant percentage of workers earning between $ l 2.00 and
$20.00 per hour.

29. A portion of the Sunnybrook Development will be financed through LIHTC, with
ll of the 40 units subsidized by project-based vouchers, with a percentage of those reserved for
veteran applicants

30. In addition, the Sunnybrook Development seeks to attract future homebuyers to the
area by providing an opportunity for future tenants and prospective persons to buy the Sunnybrook
Development’s units after the expiration of the initial lS-year period required by the LIHTC
program.

C. Defendant’s Initial Support for the Sunnybrook Development
3l. Throughout 2017, Plaintiff worked extensively in planning the Sunnybrook

Development and actively sought input and support from the City,

Case No. l8-CV- Page 7 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 8 of 26 Page |D #8

32. The City and Walker initially appeared supportive of the development On June
15, 2017, Walker and EBJJ entered into a Memorandum of Understanding, which was prepared
by the City, confirming an understanding that Sunnybrook was a LIHTC project, the units would
be made available for sale after the 15-year LIHTC compliance period, the units would be available
for tenants in the meantime, and the City was in support of the development (Exhibit 1)

33. The support of Walker was further confirmed by a letter to IHDA dated June 15,
2017 in which he expressed his “sincere support for the construction of the Community of
Sunnybrook development” and “the City strongly supports this project and the efforts of the
development team. Our community wants a quality, affordable option for families and looks
forward to partnering with this development team to make this a reality.” (Exhibit 2)

34. As for zoning compliance, the City further expressed its support for the project by
a letter dated June 15, 2017 from Zoning Administrator Greg Caffey to IHDA stating, “As noted
above, the current zoning of R-4 l\/lultiple Family Residential, will permit this proposed project.”
(Exhibit 3)

35. In Mr. Caffey’s letter of June 15, 2017 he affirmed to IHDA that the existing zoning
permitted the proposed project “by right” and there were no special use requirements Neither in
this letter nor at any time until November 2018 did l\/Ir. Caffey or the City take the position that a
special use permit and/or a planned development procedure were required prior to the issuance of
a building permit

36. The City reaffirmed that the existing zoning district was sufficient to permit the
proposed project in a second, identical letter dated January 31, 2018 from Mr. Caffey to IHDA.

(Exhibit 4)

Case No. lS-CV- Page 8 of 26

Case 3:18-cV-O2193 Document 1 Filed 12/19/18 Page 9 of 26 Page |D #9

37. On February 23, 2018, Walker sent another letter of support to IHDA that was
nearly identical to his letter of June 15, 2017, except this letter expressed his support for Plaintiff`s
request for Madison County HOl\/IE funds, which was a competitive grant the developers applied
for with Madison County, Illinois. (Exhibit 5)

D. Defendant Retracts Support for the Sunnybrook Development
Following IHDA’s Approval of Sunnybrook’s LIHTC Application and
Outbreak of Community Outrage

38. On May 14, 2018, the Illinois Housing Development Authority approved the
Sunnybrook Development’s LIHTC applicationl

39. On May 15, 2018 - one day after Plaintiff received its approval for LIHTC funding
~ IHDA personnel notified Plaintiff’s representatives that Walker called to withdraw the City’s
support of the Sunnybrook Development. Walker did not extend a courtesy call to Plaintiff.

40. A meeting was immediately sought with Walker and City officials to address their,
by then, unspecified concerns and the reason for the sudden reversal in position after nearly a year
of enthusiastic support.

41. On l\/Iay 17, 2018, a meeting was held with Walker and some department leaders
and staff. Although the City and Walker had previously been fully supportive, Walker and other
officials expressed sudden concerns about the development density, building and site layout,
parking, and access, despite the fact the proposed development already met or exceeded the Alton
City standards for R-4 zoning. The Director of Development & Housing for Alton, l\/lr. Greg
Caffey, and Walker recommended the architectural design be changed from duplexes, stating they
looked like “army barracks.” Although the parties had been communicating for about a year, no

such concerns were raised before IHDA approved the Sunnybrook Development’s LIHTC

application

Case No. 18-CV- Page 9 of 26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 10 of 26 Page |D #10

42. Seeking a compromise, Mr. Caffey recommended changing the design from
duplexes to townhouses. Ultimately, in response to the City’s sudden negative feedback, the
developers agreed to:

a) Redesign the Project’s original duplex design to a townhouse design;

b) Decrease the size of the footprint for each building;

c) Increase the side yard setbacks;

d) Increase the number of parking spaces for units and the community building;
e) Increase the width of the cul-de-sac’s curb radius;

f) Increase the width of the sidewalks; and

g) Continue to work with the City to address any other concerns

43. Walker indicated at the May 17, 2018 meeting that he would agree to support these
changes and that the parties should meet again on May 31. Ultimately, the redesigns requested by
the City and agreed by Plaintiff in an effort to appease Walker have added approximately
$500,000.00 to the total cost ofthe project.

44. On May 31, the Sunnybrook team presented the design change to Walker, Mr.
Caffey, the Police Chief, the Fire Chief, and two aldermen. During the meeting, Police Chief J ake
Simmons stated “. . .we have a shit storm brewing within my police department and we will take a
road trip to housing developments managed by The Laborers Home Development Corporation
(LHDC). .. we know that low income housing equates to crime. . .”

45. Despite the Police Chief" s comments, the meeting ended with an understanding that
the Sunnybrook team could present at the Committee of the Whole meeting set for June 12, 2018.

ln the meantime, Chief Simmons or other City employees at Walker’s direction toured other

Case No. 18-CV- Page 10 of 26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 11 of 26 Page |D #11

housing developments managed by LHDC and spoke with area police departments in an effort to
support the Chief s previous stated belief that low income housing equates to crime.

46. The Sunnybrook development team appeared on June 12 for the meeting and
attempted to make a presentation but was stopped by City Attorney J im Schrempf. Mr. Schrempf
indicated, before a room full of witnesses, that Walker and the City were in support of the
Sunnybrook project once again and, as such, there was no reason for the Sunnybrook team to
present. Satisfied, the Sunnybrook team made no further attempts to address the City Council
(Walker was not present). As a parting comment, Mr. Schrempf stated “the Mayor wishes you
luck.”

47. The next day, on June 13, 2018, Walker issued a press statement clarifying that he
is not in favor of the development and asserted that he was misled about the nature of the project
He claimed he was never informed the units would be rentals or that vouchers would be available
Both of these statements are contrary to the provisions of the MOU signed by the Mayor in June
2017.

48. Further, Walker apparently pressured Mr. Schrempf to publicly clarify to the
newspaper that he never said Walker was in favor of it, but rather that Walker was previously in
favor of it.

49. On June 15, 2018, the City sent an additional letter to IHDA formally withdrawing
all support for the Sunnybrook Development. The City’s specific intent for drafting this letter was
to stop Sunnybrook’s funding, while conveying its discriminatory and unsupported position that
the presence of low-income housing equates to higher crime and depressed property values.

5 0. While the property values statement was included in the final version of the letter,

the City apparently removed any reference to higher crime. Nonetheless, the inclusion of this

Case No. 18-CV- Page 11 of26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 12 of 26 Page |D #12

reference in the draft version reflects the true discriminatory position of the City and Walker. A
true and correct copy of the City’s June 14, 2017 Email, June 6, 2018 Draft Letter, and June 15,
2018 Letter are attached and incorporated hereto as (Group Exhibit 61

51. According to the final version of the City’s June 15, 2018 Letter, which was signed
by Walker, the City Council, Mr. Caffey, the Fire Chief, and the Police Chief, the City could no
longer support the Sunnybrook Development because of its LIHTC financing and allegations that
subsidized rental developments “would depress the value of existing single-family homes and
declining property values will reduce the city’s revenue forcing reductions to vital services
including public safety.” (Exhibz't 6).

52. Walker’s press release and other public statements made contemporaneously with
the City’s retraction of support spurred several Alton City residents to initiate a campaign to
oppose and stop the Sunnybrook Development. Upon information and belief, this effort was
directly encouraged by City officials and Walker.

53. Opponents organized and disseminated information about the Sunnybrook
Development via Facebook and an IPetition entitled “Citizens of Alton Against Sunnybrook
Development” (the “Petition”).

54. A significant portion of comments made in support of the Petition and against the
Sunnybrook Development are disparaging towards future residents of the Project, contain racist
undertones, and were similar to the comments made by Police Chief Simmons during the meeting
of May 3 1. Some of the comments include the following:

a) “This is going to be yet another housing projects that will bring more low life

thugs and crime to Alton...where is the mayor on this?‘? This needs to be

Case No. 18-CV- Page 12 of 26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 13 of 26 Page |D #13

stopped! You know damn well Edwardsville would or did turn this crap down.
Alton doesnt need more low income housing and def no more damn crime!”

b) “Our area needs no more reason for crime and poverty.”

c) “Alton does not need another drug housing complex”

d) “Alton has a long history of Housing Projects, and the citizens are well aware
of the Drugs and crime that are inherent with them.”

e) “We do not need more housing just for it to be torn apart by violence, murder,
and drugs. What we need to do is revamp the current housing, homeless
shelters, and other resources, by ensuring it is a safe and healthy environment
for those truly in need.”

f) “we need to stop urban plight, not enlarge it!”

g) “We are not the dumping ground.”

h) “I have seen the effects of low income housing in the school district Our future
needs to be preserved. We do not need anymore troubled children from low
income housing in our schools.”

i) “No more perpetuating the cycle”

j) “No more handouts”

k) “We have learned that these ‘reservations’ where we put people off away from
us become a blight on the community. We tore them down a few years ago,
because we agreed they demeaned a segment of the population, who deserved
the chance to live in and someday own a single family home. Now, for profit,
we are attempting to return to this ‘storage’ facility for the less fortunate? Bad

idea. lf Ed thinks it’s a good idea, let him build it in Edwardsville.”

Case No. l8-CV- Page 13 of26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 14 of 26 Page |D #14

55 . As evidence of the effect of the Mayor’s position on the public outcry against the
project, on July 5, 2018 an Alton resident named John l\/Iazzocchio sent a letter to the editor of the
Alton Telegraph entitled “Why l support Mayor Walker’s stance on Sunnybrook” in which he
stated:

“ I am writing in support of Mayor Walker’s stance against the proposed housing project
for Alton. For too long, Alton has been used as dumping ground for subsidized housing.
The four projects we’re presently saddled with have been hotbeds of crime and public
disorder You need look no further than the recent news about Belle Manor for an
illustration There were nearly 300 calls for police service in just one year. This anarchy is
straining the resources of our police and fire departments nearly to the breaking point. Why
would we want more of the same‘? ln addition, the prevalence of housing projects has
lowered the status of our demographics. ln a word, we have too many people on the dole
who are work shy, add nothing to the economy, and don’t care about what happens to our
city. Consequently, businesses don’t want to locate here for these reasons - just look at
the empty stores in the mall. I say let’s put this project in Edwardsville. There are more
jobs there, better schools, and a police force that’s not yet overtaxed.”

56. As indicated by the above comments, many in the community voiced opposition to
the project following Walker and the City’s efforts to spread misinformation about the project,
comparing it to a public housing project, suggestions that it would lead to more crime as indicated
by Chief Simmons, and that the potential residents of Sunnybrook were essentially dependent on
the government, took “handouts” and were on the “dole”.

57. Upon information and belief, City officials or employees also told members of the

public that “North County”, “North St. Louis”, or “East St. Louis” residents would move to Alton

Case No. 18-CV- Page 14 of 26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 15 of 26 Page |D #15

to live at Sunnybrook. All three of these communities or areas are known to have significant
African-American populations

58. Feeding on, while fueling, the community outrage, Walker issued another public
statement that was previously unaware that the project involved subsidized housing when he first
signed the Memorandum of Understanding in June 2017. The RiverBender published the l\/Iayor’s
statement in an article on June 14, 2018 titled “Alton Mayor Walker gives reasons why he doesn’t
support Community of Sunnybrook at this time.”

5 9. Among the reasons for Walker’s stated reversal of position was “Alton is nearly 50
percent rental property and there is adequate affordable rental housing available. My
administration, and the City Council, recently enacted a landlord licensing policy to ensure that
rental property in our city is safe and does not diminish the property values of existing single-
family homeowners Because the latest version of the proposal to develop the Community of
Sunnybrook includes subsidized, multiple family rental units at the expense of single-family
homeownership, I cannot support it at this time.” (underlined for emphasis).

60. As indicated in Walker’s own words, he has adopted an unlawful policy of
opposing the creation of low-income housing opportunities in the City of Alton, specifically of
multiple family units that are subsidized, in favor of single-family residential.

61. Walker’s clearly stated position, which is also the position of the City, is to
transform Alton from a community with a history of abundant housing opportunities for low-
income individuals, many of whom are minorities, into a City with a government that seeks to
deny, exclude, and ultimately displace those individuals away from Alton by not permitting new

rental, low-income housing opportunities

Case No. 18-CV- Page 15 of 26

Case 3:18-cv-O2193 Document 1 Filed 12/19/18 Page 16 of 26 Page |D #16

62. Even worse, Walker and the City have engaged in discriminatory conduct in
furtherance of this goal by fostering the spread of misinformation about Sunnybrook. Such efforts
are designed to excite a base of residents otherwise disposed to embrace, and fear, a false
correlation between the development of low-income housing and an increase in crime as stated by
Chief Simmons, and the diminution of single-family property values as stated by Walker.

E. Defendant Considers Amendin,q its Zoning Code to
Exclude Multiple Familv as a Permitted Use in the Citv of Alton

63. Shortly after the City’s withdrawal of support, the City’s Plan Commission, at the
direction of Walker, posted notice of its intention to amend its zoning code as it pertained to
multiple family residential districts (Exhibit 7)

64. As indicated, Walker and the City attempted, quite literally, to remove multiple
family as a permitted use in the multiple family zoning district, thereby stopping the Sunnybrook
development and eliminating the possibility for future multiple family development anywhere else
in Alton, which was consistent with Walker’s publicly stated housing goals

65. Further, Walker and the City attempted to modify the purpose of the R-4 zoning
district. At present, the purpose for an R-4 zoning district in the Code of Ordinances for Alton is,
in part: “A. Purpose: The purpose of the R-4, multiple-family residential district, is to provide
areas for multiple-family residential uses of an urban character lt is further intended to provide
for other uses which are customarily found with and are not detrimental to multiple-family
residences . . .”

66. The proposed change would have removed any reference to the term “urban
character” and instead read: “A. Purpose: The purpose of the R-4, multiple-family residential

district, is to provide for uses which are customarily found with and are not detrimental to multiple-

Case No. 18-CV- Page 16 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 17 of 26 Page |D #17

family residences and to allow for the possibility of additional multiple-family residential uses
within the R-4 district. . . .”

67. Further, and despite the stated intention “to allow for the possibility of additional
multiple-family residential uses within the R-4 district”, by removing multiple family residential
as a permitted use in the R-4 it does not appear how, exactly, multiple family uses could be
expanded going forward anywhere in the City of Alton.

68. lmportantly, the intentional removal of “...to provide areas for multiple-family
residential uses of an urban character.” further evidences the City’s intention to transform Alton
into a community that, quite literally, does not provide areas for multiple family housing of an
urban character. Instead, Walker and the City only want suburban style single-family residences
that will attract individuals who can afford such housing, and to exclude those who cannot.

69. Plaintiff did considerable research on this issue and emailed Mr. Schrempf federal
cases, including one where a city refused to rezone a property to accommodate a project The
Seventh Circuit found a racially disproportionate impact and indicated there would be a FHA
violation Ultimately, the case settled, the property was rezoned, and the project moved forward.
By contrast, in this matter Plaintiff already has the necessary zoning but the City was trying to
change the permitted uses of an R-4 as a way of stopping the project.

70. After threatening litigation and pointing out the obvious civil rights and FHA
violations, the City decided to postpone consideration of these changes indefinitely However, the
attempt to change the R-4 zoning district was clearly directed at this project given the timing of its
consideration, and further demonstrates the continuing efforts by Walker and the City to stop

Sunnybrook using any available resource as indicated below.

Case No. 18-CV- Page 17 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 18 of 26 Page |D #18

F. Defendant Interfered With Plaintiff’s Request for Madison Countv Home Funds

71. On June 20, 2018, the Madison County Grants Committee held a public meeting
during which it considered three projects for grants, including one in Granite City, Highland, and
the Sunnybrook project in Alton. As indicated above, Walker previously sent a letter to lHDA
expressing support for this project receiving Home funds

72. In advance of this meeting Walker called the Chair of the Grants Committee,
County Board Member Clint Jones, several times to express his strong, and reportedly angry,
opposition to Sunnybrook.

73. At the meeting on June 20, Walker, nearly the entire City Council and several of
Walker’s supporters attended to show opposition to the proj ect.

74. During his public remarks as reflected in the official minutes from the meeting,
Walker stated, in part, “He said over 50% of Alton is rental property and they do not need more
rental property.” (Exhibit 8)

75 . As a result of Walker’s comments, his direct contact with committee members, and
the requirement that community support be obtained for consideration to receive Home funds, the
Grants Committee ultimately decided not to award any funds to Sunnybrook. This decision cost
Plaintiff nearly $500,000.00 in anticipated funding that would not have been expected or even
sought had Walker been honest about his lack of support for Sunnybrook from the beginning

G. Defendant Denies Plaintiff Building Permit Application and All Sunnybrook
Development Stalls Due to Defendant’s Creation of New Procedures and Obstacles

76. After submitting its initial building permit application on July 31, 2018, the City
engaged an outside engineering consultant to review the application On August 21, 2018, the City
issued a letter with the engineer’s extensive comments denying Plaintiffs initial building permit

application outright. (Exhibit 9)

Case No. 18-CV- Page 18 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 19 of 26 Page |D #19

77. Most of the concerns raised by the engineer were technical in nature and are
customary for this type of project. However, as part of its denial, the engineer noted that Plaintiff
was required to submit a subdivision plat for the Sunnybrook Development for the City’s approval

78. Although Plaintiff never announced an intention to subdivide the land into
individual parcels, the City made the assumption this would be necessary given Plaintiff s stated
intention to IHDA that it would make the units available for sale in 15 years

79. Such a platting requirement is not required under the Alton City Code and is only
required prior to a sale when someone intends to sell only a portion of an existing tract of land.
Furthermore, it does not appear in the City’s Code or Ordinances that a subdivision plat must be
approved prior to the issuance of a building permit, even when it is the intention of the developer
to subdivide.

80. Further, upon information and belief, the City has never required a similar platting
requirement for any prior multiple family residential community.

81. Further still, upon information and belief, the engineer engaged by the City did not
include the subdivision plat requirement as part of his initial feedback and only added it to his
report at the request of the City or its legal counsel.

82. The City’s continued insistence that Plaintiff submit a preliminary plat for its
approval was just the latest example of the City trying to force Plaintiff into a position where it has
to ask the City for approval of some aspect of the project so the City would then be in a position
to deny it and stop the project.

83. After Plaintiff’s demands that the City concede the point were ignored, Plaintiff
filed a lawsuit against the City in the Circuit Court of Madison County bearing a case number of

201 8-l\/1R-844, which remains open and pending.

Case No. 18-CV- Page 19 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 20 of 26 Page |D #20

84. On December 12, 2018, the Court ruled, after the City finally conceded, that the
filing of a subdivision plat was not necessary as Plaintiff has stated no intention to subdivide and,
in fact, has stated the opposite. Plaintiff has indicated it will simply convert the project into a condo
association in 15 years, sell the units to tenants in good standing, and eventually turn over control
of the development to an association, none of which will require a subdivision plat.

85. Having lost this dispute after adopting one meritless position, the City is now
posturing as though it will soon require yet another unnecessary obstacle by requiring Plaintiff to
file and have approved a planned development procedure, given the project is to contain more than
two structures

86. A planned development procedure is appropriate when a proposed development has
a mixed use, often consisting of both residential and commercial/retail that does not fit squarely
within any existing zoning district

87. As indicated above, and as confirmed by the City’s Zoning Administrator by letter
on at least two occasions, the existing zoning district of R-4 is sufficient to permit the proposed
project

88. The City has also postured as though it may require Plaintiff to seek a special use
permit given its stated intention to develop Sunnybrook into a condo in approximately 15 years
The reported basis for this is that since the City’s Code does not provide any process for the
approval of condos it somehow must be sought in the form of a special use permit

89. Again, all of these continuing obstacles are designed to force Plaintiff into a
position where it must seek the approval of some aspect of the project from the City which it can

then deny and stop the project for good.

Case No. 18-CV- Page 20 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 21 of 26 Page |D #21

90. Further, Walker and the City know Plaintiff is under a timetable with IHDA to
obtain a building permit to quality for additional funding, and to retain the existing funding it has
already been awarded. For this reason, they are doing whatever necessary to delay and ultimately
deny the issuance of a building permit for Sunnybrook.

91. As of this date, the City has refused to issue a formal response to Plaintiffs most
recent building permit request for nearly six weeks, despite Plaintiff` s engineers having been
supplied a copy of the City’s preliminary comments on November 29, 2018 by the City’s engineer.

92. The City and Walker are aware that if the building permit is not issued soon Plaintiff
will lose on the opportunity to receive additional funding from IHDA to replace the $1,000,000.00
it has lost through the loss of the Home funds and the increased costs of the project in a vain
attempt to appease Walker and the City,

93. The City’s discriminatory application of its zoning and subdivision codes were in
response to community opposition based on the race and racial stereotypes of prospective tenants
of affordable housing, and have the intent and effect of discriminating against prospective minority
tenants and residents of Alton by delaying and ultimately stopping the Sunnybrook Development

94. Through its actions with respect to Sunnybrook Development Walker and the City
engaged in a practice or pattern of unlawful discrimination and denied rights to groups of persons
on the basis of race and color.

H. The Initial Su ort of Walker and the Ci was Disin enuous
and Other Discriminatorv Actions bv the Citv Relating to Rental Housing

95. Walker stated basis for changing his position from one of strong support to Strong
opposition was that he was misled by Plaintiff, stating he had no idea the project would include

VOUCh€I‘S OI‘ r€HtHlS.

Case No. 18-CV- Page 21 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 22 of 26 Page |D #22

96. He claims that upon receiving a copy of Plaintiff s IHDA application he learned of
the project’s true nature, felt misled, and now is doing everything possible to stop Sunnybrook.

97. The provisions of the MOU signed by Walker on June 15, 2017 clearly contradict
the position that he was unaware that the project would contain rental housing and vouchers

98. Unless Walker simply did not read what he was signing, there is no way he could
have misinterpreted the l\/IOU.

99. In reality, Walker has told many people that he was never really in favor of the
project and assumed that Plaintiff would never be awarded the funding from IHDA.

100. Reportedly, Walker only wanted to appear as though he has doing a favor for
Hightower, who is the owner of Sunnybrook LP partner EBJJ and is a well-known and highly
respected leader in the greater Madison County community.

101. Thereafter, when IHDA awarded the funding on May 14, 2018, Walker panicked
and looked to contrive a reason for the reversal of his previous support

102. Rather than simply state that he changed his mind, he claimed he was misled by
Hightower and the other developers, and is now using all of his resources and power as a
government official to stop Plaintiff s low-income housing development

103. Simultaneously, Walker is carrying out his plan to transform Alton from a
community with historically abundant low-income housing opportunities into a community that
prevents the creation of such opportunities while excluding and displacing the individuals in Alton
who would otherwise qualify, many of whom are minorities

104. In furtherance of this effort, the City at Walker’s direction recently passed new
ordinances creating a program whereby owners of rental property must register with the City

before renting their homes or apartments to tenants

Case No. 18-CV- Page 22 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 23 of 26 Page |D #23

105. Part of the new program provides for the City’s code enforcement officer to inspect
all rental properties before they are rented.

106. Also part of the new program and simultaneous with its implementation Walker
appointed a new code enforcement official, Gary Cranmer, who is a recently retired Alton police
lieutenant

107. Further, the City is apparently requiring that an on-duty police officer with the
Alton Police Department accompany the new code enforcement official to all inspections
allegedly for safety reasons

108. lt is believed that the involvement of the police in these rental home inspections is
a way for the police to get around the Fourth Amendment and conduct a search of rental housing
in Alton without first getting a warrant or consent

109. By requiring homeowners to schedule an inspection before renting their property
while inserting law enforcement into the process, the City and Walker are essentially forcing these
owners to consent to a police search of the premises if they want to use their properties for rental
purposes

l 10. This new process and the involvement of police is yet another action in a pattern of
continuous discriminatory activity by the City to reduce rental, low-income housing opportunities
and ultimately to exclude those individuals from Alton who require affordable rental housing.

COUNT ONE
Q/iolation of the Fair Housing Act, 42 U.S.C. § 3601 et seq.)

lll. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein
112. By the conduct set forth above, the City of Alton has (l) made dwellings

unavailable or denied dwellings to persons because of race or color, in violation of 42 U.S.C. §

Case No. lS-CV- Page 23 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 24 of 26 Page |D #24

3604(a); and (2) interfered with persons in the exercise or enjoyment of rights granted or protected
by 42 U.S.C. § 3604, in violation of section 3617.

113. City of Alton’s discriminatory conduct or actions as set forth above were
intentional, willful, and taken in disregard for the rights of others

l l4. Plaintiff is an aggrieved party within the meaning of 42 U.S.C. § 3602(i) and section
3613(a). On information and belief, there are others who are aggrieved persons who have been or
will be injured by defendant’s actions

.CMI'_T_W_Q
(Violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981)

115. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein

l 16. By the conduct set forth above, the City of Alton has deprived Plaintiff of their right
to make and enforce contracts on the basis of race, color, and national origin in violation of the
Civil Rights Act of 1866, 42 U.S.C. § 1981.

COUNT THREE
(Violation of the Civil Rights Act of 1866, 42 U.S.C. § 1982)

117. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein

l 18. By the conduct set forth above, the City of Alton has deprived Plaintiff of their right
to purchase, lease, or otherwise hold or convey property, on the basis of race, color, and national
origin in violation ofthe Civil Rights Act of 1866, 42 U.S.C. § 1982.

COUNT FOUR
(Violation of the Civil Riths Act of 1871, 42 U.S.C. § 1983 and
the Fourteenth Amendment to the Constitution of the United States)
119. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein

120. By the conduct set forth above, the City of Alton’s discriminatory customs,

patterns, practices and usages in contravention of Plaintiff` constitutional and federal statutory

Case No. 18-CV- Page 24 of 26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 25 of 26 Page |D #25

rights motivated by malice and/or callous disregard for the rights of Plaintiff, deprive Plaintiff of
their right of equal access to housing under color of law in violation of the Federal Civil Rights
Act of 1871, 42 U.S.C. § 1983 and their rights under the Equal Protection Clause of the United
States Constitution.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment

a) Declaring Defendants’ acts, practices and policies complained of herein violated
and violate Plaintiff’s rights as secured by the Fair Housing Act, as amended, 42 U.S.C. § 3601 el
seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1866, 42 U.S.C. §
1982; the Civil Rights Act of 1871, 42 U.S.C. § 1983; and the Equal Protection clause of the
Fourteenth Amendment to the United States Constitution;

b) Prohibiting Defendants, its agents, employees, successors, assigns, and those acting
in active concert, combination or participation with them, from discrimination on the basis of race
or from engaging in any policies or practices that deprive Plaintiff of their rights secured by any
and all of the statutes in sub-paragraph (a) above, including among other things:

c) Requiring Defendants to permit the Sunnybrook development in Alton, Illinois and
to otherwise refrain from engaging in further actions of unlawful interference with this or any
future low-income housing development by Plaintiff;

d) Requiring Defendant to take affirmative steps to comply with the Fair Housing Act,
including steps necessary to prevent the recurrence of any discriminatory conduct in the future and
to eliminate the effects of its unlawful housing practices as described herein;

e) Awarding actual and punitive damages pursuant to 42 U.S.C. § 3613(0)(1) to all

aggrieved parties harmed by Defendant’s discriminatory practices;

Case No. lS-CV- Page 25 of26

Case 3:18-ov-O2193 Dooument 1 Filed 12/19/18 Page 26 of 26 Page |D #26

f) Awarding Plaintiff their reasonable attorney’s fees and costs pursuant to 42 U.S.C.

§ 3613(c)(2); and

g) Ordering such other relief as the interests of justice may require.

Case No. 18-CV-

Respectfully submitted,
HEPLERBROOM, LLC

/s/ Andrew K. Carruthers
Andrew K. Carruthers, #6289184
Amanda R. McQuaid, #6324336
130 North Main Street

P.O. Box 510

Edwardsville, lL 62025

Tel. (618) 307-1104

Fax (618) 656-1364

Ac 1 @heplerbroom.com

Attorneys for Plainiijj’

Page 26 of26

